Citation Nr: 1607030	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-23 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to July 10, 2013 for the award of dependency and indemnity compensation (DIC) benefits based on the need for regular aid and attendance of another.



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from November 1945 to November 1949 and from January 1951 to January 1953.  He died in March 2001, and the appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2014 by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

On July 10, 2013, VA received the appellant's claim to reopen her previously denied claim seeking DIC benefits based on the need for regular aid and attendance of another, and this claim was accompanied by the first evidence of record reflecting a basis for awarding such benefits.


CONCLUSION OF LAW

An effective date prior to July 10, 2013 for the award of DIC benefits based on the need for regular aid and attendance of another is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.152, 3.155, 3.400, 3.402 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned effective date after DIC benefits were granted.  Once a decision awarding such benefits and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The appellant's private treatment records are of record, as well as a VA aid and attendance questionnaire that was completed by the appellant's private treating physician.  This medical evidence is sufficient evidence for deciding the claim, as it describes the appellant's disabilities and their effect on her ability to function independently in sufficient detail so that the Board's evaluation is a fully informed one.  Thus, VA's duty to assist has been met.

Earlier Effective Date Claim

The appellant seeks entitlement to an earlier effective date for the award of her DIC benefits based on her need for regular aid and attendance of another.  Her appeal stems from her disagreement with a February 2014 rating decision, which granted aid and attendance allowance effective July 10, 2013, the date of receipt of her most recent claim, which was accompanied by a medical statement indicating her need for the aid and attendance of another.  The appellant contends that her award should be made effective in March 2001, the month of the Veteran's death.

The term dependency and indemnity compensation means a monthly payment made by the Department of Veterans Affairs to a surviving spouse, child, or parent because of a service-connected death occurring after December 31, 1956.  Basic entitlement for a surviving spouse exists if the Veteran's death occurred on or after January 1, 1957.  38 C.F.R. § 3.5 (2015).

Special monthly dependency and indemnity compensation in the form of increased dependency and indemnity compensation is payable to a surviving spouse who is in need of aid and attendance of another, or, if not in need of aid and attendance, who is housebound.  38 U.S.C.A. §§ 1311, 1315 (West 2014).  

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria to be applied in determining whether a surviving spouse is in need of regular aid and attendance is as follows: (1) the spouse is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of a mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a), which is to say, an inability of the claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; a frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of the claimant to feed herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  "Bedridden" will be a proper basis for the determination.

With regard to the appellant's claim seeking an earlier effective date for the award of aid and attendance benefits, 38 C.F.R. § 3.402 provides a specific rule governing the effective date of an award of aid and attendance or housebound benefits for a surviving spouse.  Generally, an award of a higher rate of DIC based on the need for aid and attendance will be effective the date the claim for that benefit was received or the date entitlement to that benefit arose, whichever is later.  The regulation provides for two limited exceptions.  First, when an award of DIC benefits based on an original or reopened claim is effective for a period prior to date of receipt of the claim, any additional DIC benefits payable to the surviving spouse by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.402(c)(1).  Second, for the purpose of granting aid and attendance benefits, the date of departure from a hospital, institutional, or domiciliary care at VA expense may be constitute the date of receipt of the claim. 38 C.F.R. § 3.402(c)(2).

The instant case does not involve a claim for retroactive DIC benefits. The appellant was not in receipt of DIC benefits prior to July 10, 2013, and she has also not submitted any evidence (or alleged) that she has been admitted to a hospital, institution, or domiciliary care facility at VA expense.  Therefore, 38 C.F.R. § 3.402(c)(1) and 38 C.F.R. § 3.402(c)(2) are not for consideration herein, and the Board will proceed to analyze the appellant's claim pursuant to the general rule that the assigned effective date must be the latter of the date of receipt of the claim or date entitlement arose.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.152(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. §§ 3.151, 3.152, 3.155.

Prior to receipt of the instant claim from which this appeal stems, which was received on July 10, 2013, the appellant had sought DIC benefits, to include extra compensation based on her need for the aid and attendance of another, on two separate occasions, the most recent of which was in November 2005.  The appellant was notified of the decision to deny her November 2005 claim in a rating decision issued in May 2006, which was accompanied by an advisory of her appellate rights.  The May 2006 rating decision reflects that the RO denied the appellant's claim based on medical evidence then of record, namely private treatment records and VA examination reports, that failed to reflect the appellant's need for such aid and attendance.  

Apparently, the appellant did not receive this May 2006 rating decision, as she made inquiries regarding the status of her "widow's" claim in January and February 2007, indicating that she had not received any correspondence from VA since January 2006.  Accordingly, as reflected in a note in her claims file, in March 2007 the RO resent the May 2006 rating decision to the new address provided by the appellant in her status inquiries.  The appellant did not subsequently disagree with this rating decision, and no subsequent communication is of record until the RO received her most recent claim on July 10, 2013, which was accompanied by a VA aid and attendance form completed by a private physician in June 2013.  

As the appellant did not initiate an appeal of the May 2006 rating decision or submit any relevant evidence within one year of receiving this rating decision, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

An effective date for a reopened claim of entitlement to DIC compensation can be no earlier than the date the request to reopen the claim was filed.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii).  There is no provision in either the statute or the regulations that allows for an earlier effective date based on a reopened claim unless a clear and unmistakable error (CUE) was committed in a prior decision, or unless the new and material evidence resulted from receipt of additional relevant military records.  See 38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§ 3.105, 3.156 (c).  

As the rating decision issued in May 2006 is final, the effective date of the grant of service connection cannot, by regulation, be earlier than the date of the appellant's new claim for the benefit filed after the final disallowance of her earlier claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  Moreover, no additional relevant service records were associated with the claims file since the final disallowance.  38 C.F.R. § 3.156 (c).

As to the possibility of CUE, the Board finds that the arguments advanced by the appellant do not allege CUE with the requisite specificity, or at all.  The appellant has not specifically asserted that the May 2006 rating decision was the result of CUE even with a sympathetic reading of the record.  See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (a CUE motion may be inferred from a sympathetic reading of the claimant's statements).

The appellant is free to file a request to revise based on CUE with regard to the May 2006 decision or the earlier January 2002 decision.  That being said, as no such request has been filed here even with a sympathetic reading of the record, and as the RO has not addressed such a matter in the first instance, the Board does not have jurisdiction to consider any such CUE request at this time.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332-33(2006).  

In sum, because the May 2006 rating decision is final, the earliest effective date that can be assigned is the date of receipt of the claim to reopen, July 10, 2013.  Further, this date is the first date on which the record reflected  a basis for awarding such benefits, as it is the date of receipt of the June 2013 medical statement indicating the appellant's decreased ability to function independently, necessitating her need for aid and attendance.  Thus, July 10, 2013 is also the date that entitlement to this benefit arose.  

Accordingly, the preponderance of the evidence is against the claim for an effective date prior to July 10, 2013; there is no reasonable doubt to be resolved, and the award of an earlier effective date is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date prior to July 10, 2013 for the award of DIC benefits based on the need for regular aid and attendance is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


